C:

hse 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 1 of 18

 

 

 

 

Dear Sudge Pratt, March (5, Jodo
$0S= C2 -727
Greetings Sic, it is use heart shat
pen his letter + : t_ sinse.

 

 

your ocder on Octaher FT tshece 4.014 asked -th, US

 

 

Attacney to vacate Cunt 15 C224 £5) Stachng Casta te.

 

 

 

 

 

 

 

ed hh + +
ar (4.3 wf . ‘eh Mg.
Mamas and athers ith the “stecking rssue has
prasad , “B “ i
alk. ne Cviec tH: rf

 

T hres it ts Atecussed tah ordsaaS  4Cre SS

 

america. Men have been ta caiced te POG ie

 

a he :

 

 

mece. opraductive anol pla actre. There. iS wk

 

 

rr
blecsim5 in ever. “We and “Mat ver, T have. Sten |

that ~ in -thrs ia stence

 

ZZ ote to Steve towards sheit up istéced

 

zlline ‘ _L hare Gen a lo-tect Pye Serv Sate. ane al

 

LOST Z : i ante Corttration -fec

 

Kesteurent Man n 1 ~

 

 

 

 

Univer sity ‘Bach lacs af Kelis.cus Studies . Gurse tukite

 

Comaletins ny meters Self shidy courses pron thly, This
pees

 

18 a time of Jremendous oersansl Grmusth Gc me.

 

As Jew lenates Cri mn Prasoess Rear a fim
Bator Fac litetac | yaisen titer and ~+teacher In dhe

 

 

LEAD Prograne and Fducetion enactment. To

 

 

t
An effec tins PPS Sacto change in men char ly
wt pan thet a wilh cetoa Sider Varewtins Count 15”

 

 

prep
£ bors indictment . ana nearing the comp tertian af __

 

 

 

 

 

 
Ce

nse 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 2 of 18

the DIO woath Sentence wilh He pemoval -F

 

 

300 ments fe Count 15. Lye +e earned Gaad_—
dime Cred it ll (t

 

Seo-tem ber aNhao Zz will be thee to return hsme

 

 

{-

release.

 

To have hak bo Security Aarats Le lo Years

 

~

Net & i lac ~~. i‘.

 

Fr Sar Cain lethore kh Cotld wile > rp the. Gamnnuns ty

 

Ha Chu at le of n> tad ctinen+ has heat M2

 

Tt med cur Custody status due ¢o He time

 

 

 

atliched te thet Count Tpray that Fai) wail

 

Sirhe a moment trade, and aall mu Un + Manasec:

 

 

 

 

Mere. tha a = th, !
learn fres+ hand tthe “Daniel Cun Brown “ar. VS Gnd _
Hy condent FP hay ok _ Fe il; c

mam swichboard. nomber (43) 387-TF¥e0

 

 

TA ese (5 gears of jncaccemtion have been 4

 

b lessen +o me - Thraveak @VeEre hard thia and
J Uv t

 

 

 

 

Sa" 7 so cc. dined Aaue Seen
transfcmed inate “the pan To dea vaday To cam fn ™ ——
+ rehab li “al

 

 

poay thet there arthers hove nat een wo ko _sthe

 

Che llenso to see. witice dome you are. Thank fos
Cc J

 

Siu- Loe redeeming be?

 

 

Lespectbilly |
Please cead atochwnenks *

 

 

huth Me nctaring EL? Wi Atmore LZ.

Man af Forth Dunel L wo JSC

 

Making ofa Man ALD 560 7- O36

 

 

Page al
J

 

 

 
   

CORN eee pee ee ete mn LTR tITeTa tlie ot

Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 3 of 18

fe SOA Ue ee RS EE AOE CG

    

This certificate is awarded toa

in recognition. of valuable contributions as Vice
President, Educati n of the Williamsburg
Gavel Club of: Salters, South Carolina for the
year ending. ‘December 34; 2019.

Lille Ajit yup 2, D020

Mich: . Natson, Club President ata

 
  

 

/ Hall, Club Counselor Data

    

   
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 4 of 18

Bureau of Prisons **SENSITIVE BUT UNCLASSIFIED
Psychology Services
General Administrative Note

 

 

Inmate Name: BROWN, DANIEL LYNN JR Reg #: 05609-030
Date of Birth: 08/21/1976 Sex: M Facility: WIL Unit Team: UNIT 3
Date: 12/03/2019 14:09 Provider: Laxton, Kelsey PhD,

Comments

Mr. Brown has been an active and valuable member of the Inmate Companion Program (Suicide Cadre) at FCI
Williamsburg since December 2017. Inmates who are selected to participate in this program are considered to be well
respected by their peers and staff. They are expected to work independently and cooperatively with diverse groups of
individuals, The primary responsibility of an Inmate Companion team member js to provide constant observation of other
inmates who are at risk for suicide and diligently and accurately record those observations for documentation.

In his role as an Inmate Companion, Mr. Brown has attended required training sessions, worked on numérous suicide
watches, and maintained excellent documentation. Mr. Brown has effective communication skills, which are vital to the
inmate companion program. tn fact, other members of the team have locked te Mr. Brown for consultation and advice,
and he has been more than willing to help others, His willingness to help others, ability to handle difficult situations, and
positive attitude have made him a valuable member of the team.

Completed by Laxton, Kelsey PhD, Psychologist on 12/27/2019 10:30

L

Generated 42/27/2019 10:30 by Laxton, Kelsey PhD, Bureau of Prisons - WIL : Page 1 of 1
   

 

03/19/20 Page 5 of 18

  

Case 4:05-cr-00227-RP-CFB Document 228 Fileg

  
   

UEFT BEHIND

March

2020

       
 

FCI Williamsburg “20. Box 340 Salters, SC 29590 >
Clemency Case # C156423 whu.freedanbrown.com

Dear Man of Faith,

If this letter has made it into your hands a MIRACLE has
‘taken place. I have uritten thousands of letters over the past 15
years without response. I have faith that God's timing is perfect
and I continue to fight the good fight of FAITH. The original
Version of this letter was penned in 2017 as a result of reading
Pastor OUsteen's book "Every Day a Friday". I would not have read
this book but for the providence of God. WE serve an amazing God
who never gives up on US, this book touched me. In 2020 I
recently finished reading Pastor Batterson's hook "The Circle
Maker". and it has transformed by prayer life. I pray like it
depends an God ‘and work like it depends on “oe. The very

Foundation of Faith and works,

I have a long and: detailed story, one that I will one day _
share in book form. For now I will keep it short. I was raised
in a poor household and witnessed all forms of abuse growing up,
that does not excuse my behavior, I own my actions as I made a
Choice. ‘However, I see that with proper mentoring in school or
other programs things -could have turned out much differently.
This is the knowledge’ that aparked my passion to be a teachar,
mentor, trainer. and Champion of Change. I have a powerful
messages to share, a testimony that will impact the youth and the

decisions they are making.

Very few have walked in my shoes. I made poor choices after
the death of my wife. I need your help to fulfill my God given
destiny. You have the power to redeem my life. I have a Clemency

Petition pending.
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 6 of 18

Daniel Lynn Brown Jr. #05609-030 August 2017 - March 2020
Bor Williamsburg My faith and message endures.

www. Treedanbrown.com

Salters, SC 29590

LEFT BEHIND
Dear Pastor Osteen, and all Peopie of Faith,

Thank you so much for writing the book "Every Day a Friday". I would never
have read this book but for the providence of God. We serve an amazing God who
never gives up on US. Your book has touched me. .

I have a long and detailed story that I will one day tell in book form. For now

I will keep it short. I was raised in a poor household, the oldest of four kids.
I witnessed all forms of abuse and addictions growing up. At 15 years of age I
met my future wife and her family which altered the course of my life. I focused
on my studies in highschool, graduated in 1994, went to work, attended a technical
college which my employer paid for and married my wife in 1997. The problem was
that I was already addicted to meth and leading a double life.

By the grace of God I was arrested in 1998 and was able to stay out of jail
and see my daughter born April of 1999. I was clean and sober, I gave my life to
Christ in December 1998 and after the birth of my daughter began to volunteer at
our church. I became very involved and sat on various boards and chaired meetings
and the mens prayer breakfast. My wife and I taught sunday school and played on
the church softball team. I was so busy ''doing" church that I was not "hiding HIS
Word in my heart" so when the storms came I sinned against HIM and was washed
away.

In November 2003 my wife, my highschool sweetheart, my best friend and better:
half was diagnosed with cancer. By this time I was a successful salesman for ABC
Supply, a Realtor for NP Dodge, and part owner of DJ&C Investments. My wife
designed our dream home and we purchased the building lot and broke ground. WE
were moving forward and believing God for healing. Christina never drank, smoked,
used drugs or lived a unhealthy life. It all seemed so unfair. I prayed to God
for healing, then I began to bargain with God as I saw my wife in pain. I asked
HIM to allow me to take her place. What I later leared was asking to "stand in
the gap for her. NOTHING, no response. On May 3, 2004 Christina Dawn Brown
passed away at the age of 29.

I blamed God, I started drinking and using meth to dull the pain. I did not
know the scriptures such as 1Thess. 4:13. I was mourning as someone with NO hope,
I utterly failed my daughter. I completed the construction of our dream home at
305 Delmar Ridge Lane in Council Bluffs, Iowa while everything else was
unraveling. I quit my job, was not managing the properties of the investment
company, stopped attending church and in October 2005 was indicted and arrested on
drug and gun charges. The United States of America against Daniel Brown, I was
given a 42.5 year sentence of which I will have to serve 37.5 years after earning
all the good time offered.

I have already served 12 years. I completed a four month drug and alcohol
program in 2006. I graduated the Life Connections Program in 2009, which is a 18
month faith based.reentry program offered by the Bureau of Prisons. I worked for
112 months in the Federal Prison Indursties as an accounting clerk and completed a
4,150 hour Office Management apprenticeship course. I was transferred to South
Carolina where there is not a Unicor so I enrolled in a National Federation of
Personal Trainers course and will earn my national license after passing the NFPT
test. I am also currently studying independently for Christian/Biblical
Counseling. ;

I petitioned President Obama under his Clemency Initiative for relief. I was
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 7 of 18

fully screened by the project and accepted. I was assigned an attorney to prepare
my paperwork and met all the criteria to have my sentence commuted. My daughter
was sent a letter from President Obama on December 13, 2016 saying that he would
be thinking of me in the days to come. She had asked President Obama to set me
free. The Office of the Pardon Attorney was not able to get through all the
applicants and I missed it by only days. On January 20th, 2017 when the final list
of commutations came out and my name was missing I felt LEFT BEHIND, many of the
friends I met along the way with terribly long sentences were released. I made
poor choices as you stated in your book. I have been a model inmate and pray for
relief from this long sentence.

REACHING BACK

Very few have walked in my shoes. I am part of the 99.9% of people that are
not bad, I have a good heart that is wholly, and fully committed to God. I made
poor choices after my wifes death. I need your help to fulfill my God-given
destiny. I have a Clemency Petition pending at the Office of the Pardon Attorney
and all it requires is President Trump's signature to release me from Federal
prison. I have lived these past 12 years without incident, following all the
rules and participating in all programs available to me. I have paid my debt to
society and Jesus paid my sin debt on the cross.

’ My daughter will report to the University of Iowa on August 13, 2017. She is
a remarkable young woman. She earned the Horatio Algers scholarship and attended
the awards ceremony in D.C. where she was seated with Byron Pitts and many others
who have overcome obstacles to be their very best and fulfill God's destiny for
their lives. Her aspirations are to become a doctor and attend medical school at
Stanford. She is top 10% in the nation on all her testing scores and will
accomplish anything she sets her mind to. I am so proud of her. I would love to
be there to support her emotionally and financially on this journey.

If I were not in position to ask I would not. I earned my way into prison with
poor choices and have done all I can to earn my way out. At sentencing Judge
Longstaff said he would not give me all this time if it were up to him. The
federal system has mandatory minimum sentencing structures that ties his hands and
I was subject to the harshest. He could not have done anything so many years ago
at sentencing although he wanted to, but. you can today.

On page 219 of your book you say "God has so blessed me, I am constantly
looking for ways to use my influence to help others come up higher". I too live
my life that way inside prison, I help where I am able. You are in a unique
position to REACH BACK Pastor Osteen, please be a people builer, a healer, a voice

for the voiceless.
NOT AN ACCIDENT

Having your book placed in my hands was not by chance. I know the
circumstances that had to take place for me to read your book and all those
circumstances belong to God. HE is the author and finisher of our faith, the
beginning and the end. I praise HIM for my life today and trust HIM to provide
the future HE promises. When HE says to "MOVE" I move, thus this letter arriving
in your mailbox. May God bless you and yours , thank you for taking the time to
read this letter and act on my behalf and God's.

Sin oR os
Daniel Lynn Srown Jr. #05609-030

Clemency Case Na. C156423
March 2, 2020
 

SSS Sl SOCOM ent Feu Ost = Foe

JA Day to Mentor the Youth

Remembering, Giving Back, and ©

 

Living for Our Legacy

 

| | Monday, February 24
All-=Star Basketball Game

} Recreation — Indoor Gym
| | 6:30p.m. — 8:30p.m.

Thursday, February 27
“What is Your Legacy what is Our Future?”
Be a Mentor
Participants will Receive RPP Credit

Education Library
9:30 a.m. — 10:30 a.m.

 

 

 

 

 

 

——$—$———$—————_——_——— SS PY a

 

7
a
er

rr

 

 

 

 

 

 
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 9 of 18
; Youth Mentoring Seminar .

February 24th and 27th, 2020

"Remembering, Giving Back, And Living For Our Legacy!"

"STOP RESISTING!!! X 3"

 

New, have I got your attention? Do I have your hearts
pounding? Good, that was my intention. My purpose today, is to
help you to SE@P RESISTING the change that MUST take place in your
life.

Today, we are talking about mentoring the youth, giving
back as the man we are here to honor was doing and will continue
to do as his Legacy lives on. I will share with you three (3)
points, that I want you to remember: 1. Decision; 2. Development; -
and 3. Determination! JI call these the "BIG Ds."

It-is said that if we change the way that we look at
things, the things that we Look at will change. It ts a "GREAT
DAY" to be alive and be afforded the opportunity to make the
"DECISION" to change. The decision to change is instantaneous.
You don't try to change, you either change or you don't. It is
YOUR decision. |

| Please, allow me to debunk this myth of change being a
‘difficult process that many fail to achieve. Are you ready to have
this power revealed to you? This power resides in each and every
one of you this very moment. RIGHT Now!!! TRY to stand up. Go
“ahead, TRY! I can see the light turning on in your minds. Decisions
gentlemen, you either decide to stand up or you don't; there is
no try, there is no delay. Decisions, Decisions, Decisions, the
Decisions we make today, will determine our destinies. Are you —
living your Legacy? |

You have taken that First Step to change, here is the
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 10 of 18

second - DEVELOPMENT. While some Decisions to Change require NO
DEVELOPMENT, others do. Your decision to stand up was instant, you
did it. Howevar, some other Decisions to Change require time to.
develop. Think about the idea of conception that through the process
of development producés a miracle. Picture this in your mind, a
beautiful baby. is born. The Change Process is Atlazing,and WONDERFUL!
Make the Decision this very moment to Change and enter
into thiis stage of Development. The final sign-post of the Big Ds
is Determination. |
The process will be painful and you will want to stop in
the middle of the development stage. Keep going, be DETERMINED!

The miracle awaits right on the other side of uncomfortable and

inconvenient.

Thank You!

OIE aaf.

By: Daniel Brown

Daniel Lynn Brown Jr. #05609-030
wu. Freedanbrown.com

FOI Williamsburg

P.0. Box 340

Salters, SC 29590

Clemency Case # 0156423
7-RP-CFB Document 228,

     
  

03/19/20 Pagellof18.
#05609-030

 

February 13, 2020

This is my story, my journey from a boy to a man. The reality
I once held to be self-evident about manhood was distored by my
programming. T orice believed that being tough made me a man, that
having sex made me a man, and leaving my parents house and being on

my Own made me a man.

As I reflect on my life I realize that I once believed that
getting married, owning my own, home, and being successful was the
measure of a man. I was so terribly wrong in every one of these

beliefs. It has taken a journey for me to discover the truth.

The journey of self discovery or the journey of discovering my
SELF began May 3, 2004, this is the day mY high school sweetheart,
my wife, passed away after a short and-painful fight with a rare
form of cancer. I was left that day -:to question everything T once
held to be true. I questioned God and the very Foundation of my
faith. I then went on to blama God as a boy would blame his loving
father .for taking something away from him, IT figuratively threw
myself on the floor -like a boy and had a fit, a temper tantrum as a
young boy would do. I literally destroyed that Life I had built and
ran from God.

oy
.

There I was, a 27 year old boy. I was a successful salesman, a
licensed Realtor®, a business owner, an elder in my church, a dad,
and at the same time still a boy. In all outward appearances I was
aman, or rather, everything society's programming had me to believe

constituted being a man.

Wuuw.freedanbrown.com

1 =<1-
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 12 of 18

“When I was a child, I spoke as a child, I understood as a
child, I thought as a child" 1Corinthians 13:i1a. A child thinks
only of himself, a boy is selfish and self-centered, moved by
emotion and not intellect. My thoughts, my words, and my very
understanding led me to boyish action. I drank, I used drugs, I
broke the law and in so doing I did not honor my commitments ar
responsibilities. These facts are all avidence to convict me on the

charge of being a boy.

OH! "but when I became a man, I put away childish things."
1Corinthians 13:11b, In this journey of discovering my SELF I put
away childish things. Ino lenger make excuses and have accepted
Tesponsibility for my boyish actions. I wrote and continue to write
letters to all those I had harmed and asked for forgiveness. I get
on my Knees daily and ask my heavenly Father to forgive ~me and vow
to follow HIM, to serve HIM, to be transformed into HIS image and
example of a Man. I saw my reflection in the mirror and for the

first time I saw the MAN God created me to be,
It was that day a MAN emerged from the flames, the refiners
fire had done its perfect work. I was given the power and strength

to put away all childish things.

The transition for me took place at 29 years old, fifteen years

ago now. It has been a wonderful journey of SELF discovery since
that day. I was set free, I am no longer at the mercy of my
emotions. I emerged a MAN, that MAN you see presenting himself

before you this day.

Daniel Uynn Broun Jr. #05609-030
FCI Williamsburg -

P.O. Box 340

Salters, SC 29590

February 13, 2020

O22 Een

Clemency Case Number
0156423
Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 13 of 18

WILD? INMATE EDUCATION DATA * 02-03-2620
PAGE 001 TRANSCRIPT * 12:15:09
REGISTER NO: 05609-030 NAME..: BROWN FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: WIL-WILLIAMSBURG FCI

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME
05-22-2008 1206 CURRENT
05-22-2008 1206 CURRENT

FACL ASSIGNMENT DESCRIPTION
WIL ESL HAS ENGLISH PROFICIENT
WIL GED HAS COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
WIL COLGD=CORRESPON-ACOURSE=-ECI&ESPC. 01-15-2020 CURRENT

WIL LEISURE LEATHER CRAFT CLASS 10-11-2019 12-13-2019 P ¢ P 16
WIL LEADH“ADD FCTION“SUPPORT “= GROUP 09-16-2019 12-09-2019 P ¢ P 20
WIL HOBBYCRAFT TOOL CLASS 10-31-2019 12-13-2019 P ¢C P 2
WIL RPP#3 INSURANCE INFORMATION 12-03-2019 12-09-2019 PC B 2
WIL RPP#3 CREDIT SHARKS 11-04-2019 12-09-2019 P C P 2
WIL RPP#3 MARKETING & BUYING BARG. 11-25-2019 12-09-2019 P Cc P 2
WIL LEAD <«TOTAL“WEDUENESS“NEPT* 08-24-2019 11-09-2019 P C P 50
WIL RPP#6-WHO MOVED THE CHEESE-SLF 09-15-2019 10-20-2019 P C P 6
WIL RPP #5 - BEHIND BARS 11-18-2019 11-18-2019 P C P 1
WIL RPP#4 - POST PRISON: ADJUSTING 11-18-2019 11-18-2019 P Cc PB 1
WIL LEAD~I OWN IT 10-05-2019 11-09-2019 P ¢ P 16
WIL RPP#2 JOB FAIR INTERVIEW 07-20-2019 10-11-2019 P Cc PB 1
WIL RPP#3 MARKETING & BUYING BARG. 10-24-2019 11-04-2019 P Cc P 2
WIL RPP#3 DUMPING DEBT 10-21-2019 11-04-2019 P Cc P 2
WIL LEAD-I OWN IT 08-24-2019 09-21-2019 P C P 16
WIL LEAD-ART OF PUBLIC SPEAKING 08-20-2019 10-15-2019 P C P 16
WIL RPP#3 CREDIT SHARKS 10-01-2019 10-07-2019 P C PB 2
WIL SERV“SAP 12307-2300 PM, 07-22-2019 09-30-2019 P Cc Cc 120
WIL RPP #5 RELEASE ISSUES 09-17-2019 09-17-2019 P ¢ P 4
WIL RPP#6-WHO MOVED THE CHEESE-SLF 09-12-2019 09-22-2019 P Cc P 6
WIL RPP #6-GOALS~SELF HELP 05-28-2019 06-04-2019 P ¢ P 4
WIL RPP #6-UNLIMITED POWRR-SLF HLP 08-13-2619 09-17-2019 P Cc P 10
WIL RPP#6-THE GIANT WITHIN-SLF HLP 07-16-2019 08-13-2019 P C P 10
WIL RPP #6-SELF MATTERS/SLF HLP 04-01-2019 04-30-2019 P C P 4
WIL RPP #6-SELF MATTERS/SLF HLP 09-23-2019 09-23-2019 P C P 4
WIL RPP #6-SELF MATTERS/SLF HLP 09-23-2019 09-23-2013 P ¢C P 4
WIL LEAD-COGNITIVE SKILLS (BASIC) 05-24-2019 08-09-2019 P ¢ P 16
WIL RPP #5 - BEHIND BARS 08-05-2019 08-05-2019 P Cc B 1
WIL RPP#2-AFTER PRISON GETTING WRK 08-12-2019 08-12-2019 P Cc FP 1
WIh RPP#3 DUMPING DEBT 07-25-2019 08-05-2019 P Cc P 2
WIL SAVE OURSELVES-RPP #6 08-14-2018 03-26-2019 P Cc FP 12
WIL BEADING CLASS 03-12-2019 07-22-2019 P ¢ P 16
WIL RPP #6—-“SULCEDE=COMPAN ION. 12-15-2017 07-16-2019 P C PB 100
WIL RPP#3 CASH FLOW PLAN;BUDGETING 06-27-2019 07-09-2019 P ¢ P 2
WIL LETS TALK BOUNDARIES 64-01-2019 05-01-2019 P Cc P 16
WIL RPP#2 JOB FAIR INFORMATIONAL 03-23-2019 05-06-2619 Pp Cc RB 2
WIL RPP#6-PSYCH OF WINING-SLF HLP 03-20-2019 03-27-2019 P Cc P 2
WiIh RPP#6-OVERCOMING ANGER/SLF HLP 03-06-2019 03-13-2019 P C P 2
WIh RPP6-OVERCOMING DEPRESSION S/H 02-20-2019 02-27-2019 P Cc P 2

G0002

MORE PAGES TO FOLLOW
‘Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 14 of 18

WILD? * INMATE EDUCATION DATA * 02-03-2020
PAGE 002 * TRANSCRIPT * 12:15:09
REGISTER NO: 05609-030 NAME..: BROWN FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: WIL-WILLIAMSBURG FCI
soceccccrrcnn- mooceescccc-o--- © EDUCATION COURSES = ---~---~~--warera rr nn tren sccm
SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
WIL RPP1-HOW 2 MANAGE STRESS-SLF H 01-23-2019 02-13-2019 P C PB 4
WIL LEAD-COGNITIVE SKILHS (BASIC) 01-23~2019 03-27-2019 P C P 10
WIL LEAD READY 4 REDEMPTION 01-14-2019 04-01-2019 P C B 20
WIh FCI PARENTING CLASS 01-24-2019 04-17-2019 FB C P 20
WIL REP #3 RELATING TO MONEY 03-26-2019 04-08-2019 P C P 2
WIL HOLIDAY CRAFT MAKING CLASS 01-03-2019 03-03-2019 P Cc PB 16
WIL MOTIVATE EDUCATE & NURTURE MEN 10-15-2018 03-01-2019 P C P 40
WIL HEALTHY MARRIAGE RELATIONSHIP 12-04-2018 12-25-2018 P ¢ PB 10
WIL RPP #6-TOTAL WINNER-SELF HELP 01-17-2019 01-17-2019 P ¢ P 2
WIL MONEYSMART RPP#3 01-31-2019 03-02-2019 FP Cc PB 10
WIL LEAD SPIRIT OF MAN 02-11-2019 02-28-2019 P ¢ P 12
WIL RPP #3 EMERGENCY SAVING FUND 01-31-2019 02-12-2019 P Cc PB 2
WIL ART HISTORY-VARIOUS TOPICS 12-26-2018 12-28-2018 FP ¢ P 2
WIL LEAD-AERIAL&SCISSOR LIFT SAFTY 12-17-2018 12-19-2018 P C P 6
WIL LEAD DIVERSITY AWARENESS 12-20-2018 12-20-2018 PC P 4
WIL LEAD GETTING CHANGE RIGHT 09-03-2018 10-01-2018 P C P 20
WIL LEAD GETTING CHANGE RIGHT 09-03-2018 69-03-2018 FP ¢ P 20
WIL RPP #5 RELEASE AND GRATUITY 12-11-2018 12-11-2018 P CC P 1
WIL RPP #4 USPO/CCC RLS ISSUES 12-11-2018 12-11-2018 P C B 3
WIh WORK READINESS 10-10-2018 12-03-2018 P C P 30
WIL HEALTH FAIR-VARIOUS TOPICS 09-25-2018 09-28-2018 P C P 2
WIL JOB FAIR INTERVIEW 07-28-2018 09-27-2018 P C P 1
WIL VI CLASS WORK CABINET STUDENT 04-17-2018 09-20-2018 P cee 400
WIL WORK PLACE SAFETY-LEAD UNIT 06-12-2018 09-18-2018 P Cc FP 10
WIL JOB FAIR INFORMATIONAL 04-10-2018 06-04-2018 P C P 2
WIL LEISURE LEATHER CRAFT CLASS 03-06-2018 05-31-2018 P C FP 16
WIh MOTIVATE EDUCATE & NURTURE MEN 02-01-2018 05-09-2018 P ¢ P 20
WIL RESUME AND COVER LETTER 03-30-2018 04-05-2018 P ¢ PB 5
WIL RPP #1 - REC NFPT CLASS 07-17-2017 01-12-2018 P ¢ PB 20
WIL LEISURE DRAWING CLASS 09-06-2017 11-09-2017 P ¢ P 16
WIL RPP6-READINESS FOR CHANGE: 09-11-2017 11-06-2017 P ¢ P 8
WIL HEALTH FAIR-VARIOUS TOPICS 09-27-2017 10-03-2017 PC P 2
ATL DCU DENTENTION CENTER ANGMGT CLS 06-09-2017 07-12-2017 P C P 10°
WIL RPP #1 HIV/AIDS AWARENESS 06-20~2017 06-20-2017 FP C PRP 1
THA OFFICE MAN. APPRENTICESHIP- O7-01-2015 07-19-2016 P C A 4150
THA CHARCOAL CLASS AT FCI 07-14-2014 69-21-2014 FP C PB 2
, THA BASIC CERAMICS 04-15-2014 06-28-2014 P C P 2
THA RPP EMPLOYMENT CLASS 06-18-2014 06-18-2014 P ¢C PB 18
THA ART PAINTING 03-10-2014 03-24-2014 P C P 5
THA BASIC CROCHET INSTRUCTION 01-07-2014 02-11-2014 P C PRP 4
THA AT RISK STAFF TAUGHT NUTRITION 09-04-2013 09-26-2013 P C FP 2
THA FCI PSYCHOLOGY 07-11-2013 09-26-2013 PC P 12
THA JOB FAIR INFORMATION 07-17-2013 07-17-2013 P C P 1
THP LCP WELLNESS CLASS-BASIC NUTRITION 06-11-2011 09-18-2011 P Cc P 12
THE LCP ACE ADV LEADERSHIP TUES 630 PM 12-16-2011 04-09-2012 P C P 2
Go0o2 MORE PAGES TO FOLLOW
a

Case 4:05-cr-00227-RP-CFB Document 228 Filed 03/19/20 Page 15 of 18

WILD? * INMATE EDUCATION DATA * 02-03-2020
PAGE 003 OF 003 * TRANSCRIPT * 12:15:09
REGISTER NO: 05609-030 NAME,.: BROWN FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: WIL-WILLIAMSBURG FCI

wenn ene - 8 ee eee ~ =e eee EDUCATION COURSES -----------------------------

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
THP LCP ACE TUTOR TRAINING CLASS © 01-11-2012 01-19-2012 P ¢C P 12
THP LCP ACE LEADERSHIP TUES 630 PM 08-18-2011 12-14-2011 P Cc P 12
THP LCP LEARNING MEAL PLANNING 06-05-2011 08-24-2011 P Cc P 20
THP LCP TEACH ADVANCE PHYSICAL ACT 06-05-2011 08-23-2011 P C P 60
THP LCP BASIC WELLNESS ADVANCED 06-07-2011 08-22-2011 P ¢c B 60
THP LCP ACE NUTRITION IN LCP UNIT 02-13-2011 05-02-2011 P ¢ P 12
THP LCP ACE SCREENWRITING WED 6:30 PM 12-29-2010 03-24-2011 P C PB 12
THP LCP LEARNING MEAL PLANNING _ 08-03-2010 01-23-2011 P Cc P 30
THP LCP TEACH ADVANCE PHYSICAL ACT 09-20-2010 10-25-2010 P ¢C PB 20
THP LCP BASIC WELLNESS ADVANCED 08-10-2010 09-20-2010 P Cc B 30
THP LCP CHAPEL ACE DEATH DYING & GRIEF 12-25-2009 03-08-2010 P ¢C P 12
THP LCP ACE BIBLICAL GREEK 2 IN LCP 09-13-2009 12-07-2009 P C P 12
THP LCP MOCK JOB FAIR IN LCP UNIT 10-29-2009 10-30-2009 P C P 2
THP LCP WELLNESS CLASS-BASIC NUTRITION 63-01-2009 06-21-2009 P C P 6
THP LCP ACE BIBLICAL GREEK IN LCP UNIT 03-01-2009 06-08-2009 P C P 12
THP LCP ACE EUROPE/WEST CIV 2 MON 715 03-18-2009 06-02-2009 P C P 10
THP LCP ACE BIBLICAL HEBREW: LCP UNIT 10-26-2008 02-09-2009 P Cc P 12,
THP LCP ACE EUROPE/WEST CIV MON 715 02-02-2009 03-10-2009 P ¢ P 6
THP LCP PARENTING CLASS: FRI-9-10:30AM 01-12-2009 01-30-2009 P Cc P 6
THP LCP ACE INTERNET JOB SRCH MON 6-8 12-15-2008 01-26-2009 P Cc PB 12
THP LCP HEALTH FAIR 12-16-2008 12-16-2068 P C P 3
THP LCP WELLNESS CLASS~STEP AEROBICS 09-16-2009 11-06-2008 P Cc P 6
THP LCP ACE KEYBOARDING IN LCP UNIT 08-10-2008 09-28-2008 P CC P 9

Goo00 TRANSACTION SUCCESSFULLY COMPLETED
go:
'

&o

 

 

 

 

 

oo
a
:

 

 

go

 

 

 

 

5°

 

go-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sige bf. 00g27-8P-CF

 

 

 

 

 

 

 

% on "i
. - SCRIPTURE READING’ ce gd
D. ‘Brown et ORY Steveris’ EE SG
“Psalms 23 - “ £ : Galatians 5: 22°. ta wt &
- GOMMUNITY BRESENTATION..-
feo N. Jegnings-Townsend. m 8e
a "R..Shadburn
_ on ‘J. ‘Mélendez r A> gd
ee ' UR. Stevens — 2

7 Cte OW, Dahko | Leet gl

+ , -D. ‘Pippert. uo a .-
{ Brown “

“SPECIAL PRESENTATION a *
. ul at + , or
Co SPECIAL 1 TRIBUTE ° 7 ce ood

. _ Praise ‘Team woe * we Be or

a me eae SS Cel “a

 

 

 

   

 

° a “Proverbs. 31: 25- 31 - Dt ee i a

 

 

 

     

 

 

     

 

 

A OS

+ ,O .
ee

ci}.

ot

9,

1,0

“ oy :
ot ats i
:

 

1
1
Toy
‘
car
_
ated
4
¥
a
oo

 

"PRELUDE (CHAPLAIN ENTERS): 2 es a od: .

Instrumental yo Poy,

ti

 

Tew ot

’ a my o oy os

CANDLE LIGHTING. oT spleen yeah
| A. Morales’ Ros, sgh : eg

 

o
$
Te

 

 

* aye ° 2 “4 OF
as = ” wi. ae ao ae “Se
: OPENING PRAYER a
. / . Lo . Co a)
yr Cleveland , wb te .. me

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL WORDS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. wae
oO “OT 4
a ‘ “go
° ve tal “Chaplain Middleton 8
: 4. 1 ¥ 2. a nt RSs v .
2 3 nt ‘ ' u “ whe uw
oo ~ . . . "is i . “ iad ' . 6° .
ae 7 SPECIAL TRIBU TE .
o noote Fae . . ‘ “9
oD a Praise ‘Team yoy 60
oO * 7 200 : ’ aan re, a
f° wo Sey _ BENEDICTION | ne &
yh yt y at - “CS la ‘ 2. 1
4 : ; . hap ain og ’
oe . 2 wr ra 50
o . ty a gol at 2
“a as - vole . *
aH : oo , & - 1
Qo oe o
5 ts , oe
vt o :
; tay =
:
oe ‘ és
r ‘ 1s
3 4
i J C +
3 " Ly 6°
. fy . 4 1
“ 2
% cot Le
- r 1 1 wo ” ate
zo ets on. week, . |
: . r - t a ¥ . wT 1 Wet . - 7 4
a a . at . ‘ wok 7 "
oO Qo. . Ly 90 o oO o Qo o 0 o oO o -90 9° a! gOe a a 4o oO Og i!
Loo _og o8. oo 209 - og 8 of of og og - 08. of of 09, 09 . of: 08 of ag °3 — 20 «lI
. aE og , —<F 7 LF = . 7
- ‘+t - “, eo, yen a "3 .
. u ad .
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                

 

 

   

 

 

 

  

 

 

 

 

 

     

 

 

 

 

 

 

 

b . 0 LAO HS HAD UPON THEM, AND BREATHED HOPE MTD.
L- : THER SPRITE. HEU THEM WITH US STRENGTH, AND
, t | PACD A t MESSAGE OF URGENCY AROUND THER LES, (00
h * CUALLENGED THEM 70 GREATER WORKS THAN HE HAD UR
uf - DONE THEM WIT HIS QU HAND DF BLESSING HE WRAPPED
} THN UP. rine ria ea wien rhe (aie
ad AP PRE <— LATIO pr Baye
. [ene at ant et tat BNW ea toute of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

Case 4:05~py00¢4g -RE-CEBo Sopsuayant 228 Filed 03/19/20 5 “
, per Williams bury oe ne z, z .
po. Bax S40 : Z.
‘Satters, St 295% Aa
Be > ease0ao39e Sy ae
: - — ot Judge Prait . cot wo
mots : Gierk of the Coun for : ~ 8 -
; 123 E Wainul ST - mo os
. ' . , DES Moines, IA 5030S . 7
- United States . -
.
' MARI 9 ag99
| SOT TRE cou
Hale! PTT tue RAL Lette lll
